        Case 1:20-cv-00470-RB-KRS Document 14 Filed 07/21/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JOSEPH R. CHAVEZ,

       Plaintiff,

v.                                                                   No. 20-cv-470 RB-KRS

NEW MEXICO DEPARTMENT OF CORRECTIONS, et al,

       Defendants.


                       ORDER DIRECTING ISSUANCE OF NOTICE
                          AND WAIVER OF SERVICE FORMS

       This matter is before the Court on Plaintiff Joseph Chavez’s Complaint for Armed Assault

and Battery (Doc. 1-1) (Complaint). The Court (Hon. Robert Brack) screened the Complaint and

determined that many claims survive initial review. See Docs. 8, 13. Yenson, Allen & Wosick,

P.C. entered an appearance on behalf of GEO Group, Warden Santistevan, Officer Mendoza, and

Officer Martinez (the “GEO Defendants”). The GEO Defendants filed an answer on May 14, 2021

(Doc. 10). Plaintiff then obtained counsel (Lakins Law Firm, P.C.), which provided addresses for

Defendants New Mexico Department of Corrections; the State of New Mexico; Secretary of

Corrections Alisha Tafoya-Lucero; LCCF; Officer Fuentes; and Former LCCF Warden Smith. (Doc.

12). Because Plaintiff was initially pro se and obtained in forma pauperis relief in state court, the

Court will direct the Clerk’s Office to issue notice and waiver of service forms on the remaining

Defendants.    The Court may require Plaintiff’s new counsel to effectuate service if these

Defendants decline to file an answer after receiving the forms. However, the costs of service may

be imposed on the Defendants if the Court finds they declined to waive personal service without

good cause. See Fed. R. Civ. P. 4(d)(2).
        Case 1:20-cv-00470-RB-KRS Document 14 Filed 07/21/21 Page 2 of 2



       IT IS ORDERED that the Clerk’s Office shall ISSUE notice and waiver of service forms,

with copies of the Complaint (Doc. 1-1) and both screening rulings (Docs. 8, 13), for Defendants

New Mexico Department of Corrections; the State of New Mexico; Secretary of Corrections Alisha

Tafoya-Lucero; LCCF; Officer Fuentes; and Former LCCF Warden Smith. The Clerk’s Office should

use the addresses provided by Plaintiff’s counsel (Doc. 12).




                                               ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
